DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicants’ remarks, filed July 13, 2021, with respect to the rejection(s) of claim(s) 27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Briskman (5,794,138).
Briskman teaches a plurality of satellites and a plurality of terrestrial repeaters (Col. 2 lines 11 – 14) thus rendering a scenario wherein a first repeater receives a first signal from a first satellite and a second repeater receives a second signal from a second satellite.
Choi teaches the first remote unit including a first converter circuit configured to convert a first optical signal from a first master unit of the first signal repeater into a first intermediate electrical signal, wherein the first optical signal is generated from a signal received from a satellite (Figure 2, Pages 6 paragraphs 4 – 7, 7 paragraphs 1 – 2, 8 paragraph 5, there can be a plurality of gap fillers and thus a plurality of donor and remote units, conversion of optical signal to intermediate electrical signal) and the second remote unit including a second converter circuit configured to convert a second optical signal from a second master unit of the second signal repeater into a second 
Examiner continues to respectfully disagree with Applicants’ assertion- Applicant also respectfully submits that nothing in the asserted combination of Choi and Lange teaches or suggests “a combiner circuit communicatively coupled to the first remote unit for the first signal repeater and the second remote unit for the second signal repeater, the combiner circuit configured to receive the first amplified intermediate electrical signal from the first remote unit for the first signal repeater and the second amplified intermediate electrical signal from the second remote unit for the second signal repeater, to generate, from the first amplified intermediate electrical signal and the second amplified intermediate electrical signal, a combined electrical signal, and to couple the combined electrical signal to a retransmission antenna” as recited in claim 27- for the same reasons detailed in the Office Action dated April 16, 2021.  Figure 1, Section 0047 of Lange teaches combiner circuit of the host or master unit that is coupled to the remote units that combines useful from said remote units.  While Figure 2 shows the function of the host unit (10) and the remote unit (11) in the downlink direction one can logically conclude that in the uplink direction that the combiner circuit in the host unit will receive 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 20040092077) in view of Lange et al. (US 2017/0026107) and in further view of Briskman (5,794,138).
Regarding Claim 27, Choi teaches a system, comprising: a first remote unit for a first signal repeater coupled to a first receive antenna, the first remote unit including a first converter circuit configured to convert a first optical signal from a first master unit of the first signal repeater into a first intermediate electrical signal, wherein the first optical signal is generated from a signal received from a satellite (Figure 2, Pages 6 paragraphs 4 – 7, 7 paragraphs 1 – 2, 8 paragraph 5, there can be a plurality of gap fillers and thus a plurality of donor and remote units, conversion of optical signal to intermediate electrical signal), and a first amplifier circuit configured to amplify the first intermediate electrical signal (Figure 2, Pages 6 paragraphs 4 – 7, 7 paragraphs 1 – 2, 8 paragraph 5, signal is upconverted and amplified); a second remote unit for a second signal repeater coupled to a second receive antenna different than the first receive 
Choi does not teach a combiner circuit communicatively coupled to the first remote unit for the first signal repeater and the second remote unit for the second signal repeater, the combiner circuit configured to receive the first amplified intermediate electrical signal from the first remote unit and the second amplified intermediate electrical signal from the second remote unit, to generate, from the first amplified intermediate electrical signal and the second amplified intermediate electrical signal, a combined electrical signal, and to couple the combined electrical signal to a retransmission antenna; a first and second satellite.
Lange, which also teaches a terrestrial repeater, teaches a combiner circuit communicatively coupled to the first remote unit and the second remote unit (Figure 1, Section 0047, there is a combiner circuit in the host or master unit (10) that is coupled to the remote units (11), only the useful signals from the remote units are combined) , the combiner circuit configured to receive the first amplified intermediate electrical signal from the first remote unit and the second amplified intermediate electrical signal from 
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention modify the system of Choi with the above features of Lange for the purpose of detection of unused portions of a frequency band in order to improve the performance of the overall system as taught by Lange.
Briskman teaches a plurality of satellites and a plurality of terrestrial repeaters (Col. 2 lines 11 – 14) thus rendering a scenario wherein a first repeater receives a first signal from a first satellite and a second repeater receives a second signal from a second satellite.
It would have been obvious to one of ordinary skill in the art prior to effective filing date of the claimed invention to modify the system of the above Choi combination with the above features of Briskman for the purpose providing broader coverage due the multiple satellites being used as taught by Briskman.  The combination of the Choi combination and Briskman teaches wherein the first optical signal is generated from a signal received from a first satellite and wherein the second optical signal is generated from a signal received from a second satellite distinct from the first satellite
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1 – 20, 22 – 26, 28 – 30 are allowable for the same reasons set forth in the Office Actions dated April 16, 2021, January 15, 2021, and March 25, 2020.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877.  The examiner can normally be reached on Monday-Friday, 6:00-2:30, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAYMOND S DEAN/          Primary Examiner, Art Unit 2645                                                                                                                                                                                              	Raymond S. Dean
July 27, 2021